Citation Nr: 1816678	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for headaches/migraines with vision problems, dizziness, and nausea. 

3.  Entitlement to a rating in excess of 40 percent for residuals of traumatic brain injury (TBI) left finger twitching, muscle aches, fatigue, sleep disturbance, dizziness, memory/concentration problems, sleep disturbances, headaches/migraines, loss of vision, and tinnitus.

4.  Entitlement to an initial rating in excess of 20 percent for a broken right shoulder.

5.  Entitlement to an initial rating in excess of 20 percent for limitation of range of motion for the right shoulder.

6.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the April 2014 Statement of the Case.  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for pes planus addressed in the decision below. 

The Board notes that in December 2017, the RO proposed to sever service connection for the Veteran's right shoulder disabilities from October 1, 2015 to November 19, 2015.  However, to date, severance has not been implemented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As to the increased rating claim for PTSD, posttraumatic migraines, and TBI a remand is required for current examinations.  In May 2014, the Veteran stated that his disabilities have become worse.  See Correspondence entered in Caseflow Reader in May 2014.  Regarding his PTSD, the Veteran stated that he now has suicidal ideation.  He stated that due to suicidal ideations, he psychiatrist gave him a suicide safety plan.  Additionally, constant rituals make it difficult for him to accomplish tasks.  The Veteran stated that his prostrating headaches have caused vomiting and missed work days.  The Veteran further stated that his TBI symptoms such as dizziness, concentration and memory issues, and overall fatigue have made his daily living much more difficult.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Veteran should be afforded an examination to determine the current severity of his PTSD, migraines, and TBI.  

Regarding his bilateral foot condition, in May 2014, a note from the Veteran's STRs was added to his file.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in May 2014 at 1.  The note stated that in May 2005, the Veteran was seen for foot pain.  The examiner noted that the Veteran did not have arch support and diagnosed him with plantar fasciitis and pes planus.  See id.  During the Veteran's March 2011 VA examination, the examiner diagnosed the Veteran with bilateral feet pronation, fasciitis, and bilateral metatarsalgia.  The Board finds that an addendum opinion from the March 2011 examiner is necessary to determine whether there is a nexus between the current diagnosis and in-service injury.

Lastly, in a March 2016 rating decision, the RO denied the claim for increased compensation for limitation of motion for right shoulder disability and broken right shoulder.  In February 2017, the Veteran filed a timely Notice of Disagreement.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for his shoulder disabilities.  As the RO has not yet provided the Veteran with an SOC, the Board is required to remand these issues.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA or private treatment records and any other relevant evidence pertaining to his claim.  Associate any outstanding records with the claims file. 

2.  The RO should readjudicate the claim for entitlement to an increase for the Veteran's shoulder disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Statement of the Case (SOC).  Then, if and only if, a timely substantive appeal is filed in response to that SOC, the claim should be returned to the Board for further review. 

3.  Thereafter, schedule VA examinations to determine the current severity of the Veteran's service-connected PTSD, migraines, and TBI, to include the impact his disabilities have on his ability to obtain and maintain employment.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must comment on the frequency and the severity of the symptomatology attributable to the Veteran's service-connected PTSD, migraines, and TBI.  The VA examiner should expressly state, to the extent possible, which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, migraines, and/or TBI.

4.  Obtain an addendum opinion from the March 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine whether there is a nexus between in-service pes planus and/or fasciitis and the current diagnoses.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  Adequate reasons and bases for any opinion must be provided. 

5.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




